IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00039-CV

BOBBY BROWN,
                                                           Appellant
v.

GEANNIE JONES AND JOHN JACKSON,
                                                           Appellees



                            From the Precinct 1 Place 1
                              Walker County, Texas
                             Trial Court No. 114SO57


                          MEMORANDUM OPINION


      Appellant Bobby Brown appeals the dismissal of his suit in the Justice of the

Peace Court, Precinct No. 1, Walker County, directly to this court. By letter dated

February 20, 2015, the Clerk of this Court notified Brown that this appeal was subject to

dismissal for want of jurisdiction and also warned him that the Court may dismiss this

appeal unless, within fourteen days after the date of the letter, he showed grounds for

continuing the appeal. Brown has not shown grounds for continuing the appeal.
        We plainly lack jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.001-.002

(West 2008) (providing for appeal from justice court to county or district court); Tejas

Elevator Co. v. Concord Elevator, Inc., 982 S.W.2d 578, 579 (Tex. App.—Dallas 1998, no

pet.); see also Brown v. Jones, No. 10-08-00272-CV, 2008 WL 4742374, at *1 (Tex. App.—

Waco Oct. 29, 2008, no pet.). This appeal is therefore dismissed for want of jurisdiction.

TEX. R. APP. P. 42.3(a).



                                                REX D. DAVIS
                                                Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 19, 2015
[CV06]




Brown v. Jones                                                                      Page 2